Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 29 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir,
                            Richmond Jany 29th 1781
                        
                        My last informed your Excellency of the Enemys having passed Hoods on their way down the River—the 12th I
                            marched with 700 Militia to Cabbin point the Continental Troops being too naked to keep the Field had been sent back to
                            Chesterfield Court House.
                        The 14th the Enemy landed at Hardys ferry 22 Miles below Cabbin point & began their March towards
                            Smithfield—Supposing that Colo. Parker with the Militia of the lower Counties would oppose them in front I detached Maj.
                            Willis with 300 Men & 50 Horse to harrass their rear my orders were badly executed & the Enemy enterd
                            Smithfield the  without any opposition—Having that day reced a
                            reinforcement of 400 Men I detached them under Genl Lawson with orders to march towards Smithfield & act in
                            conjunction with Colo. Parker who I supposed has retired towards Suffolk—on Genl Lawsons approach the Enemy retired from
                            Smithfield crossed Nansemond River at sleepy hole and encamped on the opposite bank—Genl Lawson being joined by the troops
                            under Colo. Parker occupied Smithfield.
                        The 19th the Enemy marched to Portsmouth & their Vessells fell down to Hampton Road.
                        My first care was to open a Communication with Genl Nelson on the other side James River the Boats on the
                            River had been chiefly destroyed & it cost much trouble to collect a few which I stationed at Allens where in case of
                            danger they might be secured by running up Chippoak Creek.
                        Having drawn over 500 Men with which I reinforced Genl Lawson I went on the 19th to
                            Williamsburg to consult with Genl Nelson on probability of forcing the Enemy to quit Portsmouth it
                            being not only his Opinion but that of Colo. Senf who had surveyed the ground & every other Officer who knew their
                            situation that it was out of our power I determined on taking a position to prevent their excursions into the Country.
                        For this purpose I repaired to Smithfield & having reconnoitred & gained every possible information
                            of the ground I made the following disposition.
                        Colo. Parker with the Suffolk Militia is posted at Reddock Mills, a very strong pass, with a small advanced
                            Post at Coopers Mills 4 Miles in his front he is to prevent the Enemies parties from coming out & if forced is to fall
                            back on Gen. Lawson.
                        Genl Lawson is at Mackeys Mills 4 Miles from Smithfield—he has under him 2 Regiments consisting of 800 Militia
                            & 2 Compy of Light Infantry 100 Men with Nelsons Horse—a small Detachment from this force is detached to Suffolk
                            to support Parker in case of need and to keep open the communication—Piquets are also kept at Sleepy hole and at the mouth
                            of Nansemond River Genl Muhlenberg is at Cabbin point with 2 Regiments consisting of 800 Infantry & Armands
                            Cavalry.
                        Genl Nelson has 1000 Infantry & some Voluntier Horse at Williamsburg from which he keeps posts along
                            the River to Newports News.
                        If the Enemy come out in force General Muhlenberg is to support Lawson and to form a Junction &
                            oppose the Enemy if they march out towards South Quay.
                        In making this disposition, I had in View as a very material object the keeping up as small a number of
                            Militia as possible I therefore reduced the 4000 Men called out to the above number.
                        The Militia adjacent to the Counties adjacent to the River I have ordered to be relieved by others from the
                            back Country and as a great part of these will bring Rifles with them I have directed the spare arms to be collected and
                            kept on Waggons ready to Arm the Militia of the Vicinity should they be wanted.
                        I have directed General Weedon to remain at Fredricksburg to collect & keep in readiness 1000 Stand
                            of Arms for the Militia of the County adjacent who are not called out & in case the Enemy should embark &
                            move towards Fredericksberg Genl Nelson & Muhlenberg are to march toward the same place—with great respect I am
                            Your Excellencys most Obed Servt
                        
                            Steuben
                            Maj: General
                        
                    